Howell, J.
The plaintiff alleges that he entered into a written agreement with Béraud & Gibert, of the city of New Orleans, by which the latter were to roceive the sum of four thousand dollars out of the proceeds of certain property in the parish of St. Mary, to be sold in the suit of Béraud & Gibert vs. Mrs. Fuselier, and plaintiff to receive the surplus after paying costs and taxes, and also to receive the proceeds of the sale of other property of said party to be sold on twelve months credit, and the amount stipulated by one Mora to be paid to the creditors of said Mrs. Euselier; that in consideration thereof plaintiff undertook to have certain writs set aside which had been obtained in the above-mentioned suit; that he performed his part of the agreement; that the property first named was sold, yielding a surplus of more than two thousand dollars over the four thousand dollars to be received by Béraud & Gibert; but at the sale Gibert, one of said firm, in violation of the agreement, granted to the purchaser a delay of sixty days to pay the price, with the view of defrauding plaintiff of Ms rights under said written agreement. Whereupon this proceeding was instituted, asking that said Béraud & Gibert, of New Orleans; Thomas Mora, of St. Mary; and M. T. Gordy, sheriff of St. Mary; be cited, and that said Mora be *586enjoined from paying to Béraud & Gibert or others the amount of his indebtedness to Mrs. Euselier, and that the sheriff be enjoined from paying to Béraud & Gibert the surplus of the sale already made over said sum'of four thousand dollars, and the proceeds of the property to be sold on twelve months credit.
A motion to dissolve the injunction and an answer to the merits were filed by Béraud & Gibert, after which they filed an exception to the jurisdiction of the court, averring that they could be sued only at their ■domicile. This exception was maintained, and plaintiff appealed.
The judge erred in his ruling. The object of the suit is to control the proceeds of property sold and to be sold in the parish of St. Mary in a ■suit to which Béraud & Gibert were parties, and it is in the tribunal of that parish that the contest in relation thereto must be had. Béraud & Gibert were properly made parties in said parish. This is not a case to which the prohibition of article 162 of the Code of Practice applies.
It is therefore ordered that the judgment appealed from be reversed, that the exception of Béraud & Gibert be overruled, and the cause remanded to be proceeded in according to law, appellees, Béraud & Gibert, to pay costs of appeal.
Rehearing refused.